February 23, 1989




Honorable David R. White, Jr.       OpiniOn   No.   JR-1019
County Attorney
120 East North Street               Re: Salary of commission-
Uvalde, Texas 78801                 ers in Uvalde County, and
                                    related questions (RQ-1585)

Dear Mr. White:

     You ask the following questions:

           1. Can the salary paid each   [county]
        Commissioner  be different or must   each
        receive the same salary?

           2. Can the salary of the Commissioners be
        lowered by a vote of the Commissioners Court?
        If so, can the Budget be amended,       after
        proper hearing,  immediately to reflect the
        vote of the Commissioners, or would the Court
        have to wait until their yearly        budget
        hearings?

           3. If the salary of the Commissioners can
        be lowered by the vote of the Commissioners
        Court, what is the lowest amount that can be
        paid each Commissioner as allowed by law?

           4. Can a Commissioner elect to receive a
        salary lower than what     is set by     the
        Commissioners Court?

           5. Can a Commissioner    receive his full
        salary, and thereafter make a donation     or
        gift back to the County of a portion thereof?


     In your first question you ask whether      all county
commissioners must receive the same salary. Section 152.011
of the Local Government  Code provides "[t]he commissioners
court of     a  county shall    set   the ,amount   of   the




                                p. 5258
Honorable David R. White, Jr. - Page 2    (JM-1019)




compensation . . . for county and precinct officers."    See
article XVI, section 61 of the Texas Constitution.   Section
152.012 of the Local Government Code provides      that the
salary of an officer may not be set at an amount less than
the amount of the salary in effect on January 1, 1972.

     In Attorney General Opinion JM-770 (1987), it was found
that the commissioners   court may provide    for different
salaries   for  constables   in   each   precinct    if   the
circumstances reasonably require  different salaries  and  if
each salary is itself reasonable.

     In White v. Comm's Court of Kimble County, 705 S.W.2d
322, 326 (Tex. App. - San Antonio, 1986, no writ), it was
noted that "the case law is clear that the commissioners
court is limited only to providing      a reasonable    salary
within their discretion for  county
                                  _ _public officials."    See
Vondv v.  Comm8s Court  of Uvalde   County, 620 S.W.2d 104,
108-109 (Tex. 1981).

     While White addressed  the salary of a justice of the
peace and the issue in Vondv related to compensation for a
constable, no reason is perceived why the same standard
should not be applied   in setting the salary of a county
commissioner.

     As to whether salaries of all commissioners must be the
same, it should be noted that the duties of a constable       or
justice of the peace are more confined to the official's
precinct than are the duties of a county commissioner        and
that therefore payment of different salaries to the former
officials might     reasonably    correspond   to    some   such
officials'  duties being      more extensive    than    others'.
Article V, section 18 of the Texas Constitution grants       the
county commissioners   court l'such powers and jurisdiction
over all county business, as is conferred by this Constitu-
tion and the laws of the State." Section 81.006 of the
Local Government Code requires three members of the court to
be present   for conducting   county business except that a
county tax may be levied only when at least four members are
present.   While the commissioners       sit as a body        in
conducting the business of the county,       in those counties
where commissioners   are ex officio road commissioner        of
their respective   precincts,   section 3.001(a) of article
6702-1, V.T.C.S., imposes duties on a commissioner for road
and bridge construction and maintenance in his precinct.
Conceivably, there could be a substantial      variance in the
responsibilities of the commissioners in connection         rSith
their duties as ex officio road commissioner.         In such a
rare instance it might be urged that a reasonable salary for



                                p. 5259
Honorable David R. White, Jr. - Page 3     (JM-1019)




one commissioner may differ from that of another depending
upon a marked disparity in these duties.      In the final
analysis, as was concluded    in Attorney General Opinion
JM-770, what constitutes a reasonable salary is a question
of fact within the discretion of the commissioners court.

     In your second question you ask whether a salary can be
lowered for a county commissioner.      The salary may be
lowered at the discretion   of the court.    However,  under
section 152.013 of the Local Government   Code, the commis-
sioners court is without authority to lower the salary of a
county or precinct officer until the regular annual budget
hearing. See Attorney General Opinion JM-839 (1988).

     In response to your third question, the salary may not
be lowered to an amount less than the amount of salary   in
effect on January 1, 1972. Local Gov't Code 5 152.012.

     In your fourth question you ask whether a commissioner
may elect to receive a salary lower than that set by the
commissioners court.   Section  151.011 provides   that the
commissioners court shall set the amount of compensation for
county and precinct officers. It is not within the province
of a commissioner to determine that his salary differ   from
the amount set by the court.1

     In your last question you     ask if a commissioner after
receiving his salary may make      a gift to the county of a
portion thereof.




     1. We call attention to section 152.052 of the Local
Government Code regarding the decision of an official not to
be paid.

           (a) If an elected county officer files an
        affidavit with the county clerk stating that
        the officer elects not to be paid for the
        officer's  services,   the   county   payroll
        officer may not issue a paycheck to the
        officer.

           (b) After the affidavit    is filed, the
        county payroll officer shall take measures to
        stop payment of a paycheck that was issued to
        the officer before the affidavit was filed
        and that has not been presented for payment.




                                 P. 5260
Honorable David R. White, Jr. - Page 4        (JM-1019)




     Article XI, section 1 of the Texas Constitution  states
that counties  are legal subdivisions   of the state.    The
Interpretive Commentary notes that since counties are agents
of the state, they have no powers except those which are set
forth in the constitution and statutes. Id.

     In Attorney  General Opinion JM-684    (1987), it was
stated that "in order that a state agency may accept a gift,
it first must be authorized by law to do so; absent such
authority, it may not accept gifts or donations."2       The
Legislature  has not seen fit to confer authority upon a
county to accept a donation    from a county commissioner.
Generally, a county is not empowered to exercise any power
which is not specifically authorized by the legislature,  or
which may be reasonably   inferred from a specific power.
Canales v. Lauahlin, 214 S.W.2d 451 (Tex. 1948).

     We presume that all parties are acting in the public
interest. Nevertheless,   absent an authorization  by the
legislature permitting an official to donate a portion of
his salary to the county, we conclude that a county
commissioner may not give a portion of his salary to the
county.

                          SUMMARY

             Commissioners   courts   may   prescribe
        different salaries for the commissioners   of
        different precincts if unusual circumstances
      . in each precinct reasonably require different
        salaries and each     salary is in     itself



     2.    In Attorney General Opinion JM-684, it was noted:

             The legislature has explicitly      conferred
          such authority   on several state agencies.
          See e.a    V.T.C.S.   arts. 4413d-1 (Office of
          State-Federal   Relations):   4413(32f)    (Texas
          Closeup Board); 4413(35) (Commission on Fire
          Protection   Personnel Standards     and Educa-
          tion): 4413(44)     (Governor's Commission     on
          Physical Fitness): 4413(47d) (Texas National
          Research   Laboratory   Commission):    4413(49)
          (Criminal Justice    Policy Council:    Criminal
          Justice    Coordinating    Council):    4413(51)
          (Interagency Council on Sex Offender Treat-
          ment).




                                    P. 5261
P

    Honorable David R. White, Jr. - Page 5    (JM-1019)




            reasonable.  What constitutes    a reasonable
            salary is a question of fact within        the
            discretion of the court. Section 152.012 of
            the Local Government   Code provides that the
            salary of an official may not be set at an
            amount lower than the amount of the salary in
            effect on January 1, 1972. The commissioners
            court is without authority to lower the
            salary of a county or precinct officer until
            the regular annual budget hearing.   It is not
            within the province of an individual commis-
            sioner  to .determine that his salary differ
            from the amount set by the commissioners
            court. A county commissioner may not make a
            donation of a portion of his salary to the
            county.




                                         JIM     MATTOX
                                         Attorney General of Texas

    MARY KELLER
    First Assistant Attorney General

    LOU MCCREARY
    Executive Assistant Attorney General

    JUDGE ZOLLIE STEAKLEY
    Special Assistant Attorney General

    RICK GILPIN
    Chairman, Opinion Committee

    Prepared by Tom G. Davis
    Assistant Attorney General




                                  p. 5262